DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2021 has been entered. 
This action is pursuant to the claims filed on August 25, 2021. Claims 1-4, 9-10, 15, 18-20 are pending. Claims 5-7, 11-14, 16 and 7 are cancelled. A first action on the merits of claims 1-4, 9-10, 15, 18-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-4, 9-10, 15, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 and 15 recite a detachable element including a body as claimed and an expandable treatment element. However, the specification only discloses a distal portion of an elongate body having a barbed stem (see Figs. 11 and 12). The specification does not disclose an expandable treatment element with the barbed body. Furthermore, claim 9 claims that at least one mapping element is incorporated into elongate body but claim 1 recites that the at least one mapping element is incorporated into the expandable treatment element. The specification fails to disclose the mapping elements provided in both of the two structures, elongate body and the treatment element (Figs. 8 & 9 show the electrodes disposed on the treatment element only). 
Accordingly, claims 2-4, 9-10, 18 and 19 are rejected by virtue of its dependency on independent claim 1 or 15. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4, 9-10, 15, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 15 recite that the elongate body comprises an elongate body and a detachable element. However, it is unclear how the elongate body at its distal portion assumes an expanded configuration. Accordingly, claims 2-4, 9-10, 18 and 19 are rejected by virtue of its dependency on independent claim 1 or 15. 
Claim 9 recite that at least one mapping element is incorporated into elongate body but claim 1 recites that the at least one mapping element is incorporated into the expandable treatment element. However, it is unclear how the at least one mapping element can be in both the expandable treatment element and the elongate body.
Claim 9 further recites “an elongate body, the distal portion being a distal portion of the elongate body”. However, this is already recited in claim 1 and renders the claim indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 10, 15, 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wittenberger (U.S. PGPub. No. 2012/0035601) in view of (hereinafter ‘Sheets’, U.S. PGPub. No. 2018/0199981), and further in view of Canatella (U.S. PGPub. No. 2017/0009920). 
In regard to independent claims 1 & 15 and claims 9, 10, 18, 19, Wittenberger discloses a medical device (medical device 12 in Fig. 1) comprising an elongate body (elongate body 20) having a proximal portion and a distal portion (see Fig. 1). The elongate body is capable of being transitionable between substantially linear configuration and a second configuration, a curvilinear configuration during insertion of the elongate body into a patient’s vasculature. Furthermore, the distal portion comprises  an expandable treatment element configured to exchange cryogenic energy, the expandable treatment element having an interior surface and an exterior surface opposite to the interior surface (expandable member 22 includes one or more balloons having inner and outer surfaces in fluid communication with cryogen, [0028]-[0029]) and being transitionable between a first substantially linear configuration to a second expanded configuration (unexpanded configuration is before being infused with 
Sheets teaches a detachable element (catheter 154 in Figs. 1A-1C) comprising an expandable treatment element (expandable member 110) comprising sensing elements on the surface of the expandable treatment element ([0029]) and a body configured to engage a distal portion of an elongate body (proximal region 112 of the expandable member 110 that engages with the body 154, [0026]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the expandable treatment element of Wittenberger so that it is detachably connectable to the distal end of the elongate body as taught by Sheets, thereby arriving at the claimed invention. Providing a detachable catheters is known in the art for various benefits including disassembly for cleaning and providing reusuable and disposable elements. In addition, Applicant’s specification fails to provide the claimed 
While Wittenberger/Sheets combination discloses male and female attachment elements for coupling the body to the elongate body (Sheets, [0006]-[0007], [0026]-[0029], 3A-3D), it fails to disclose the body having the claimed structures, specifically a first end including a barbed stem configured to engage the distal portion of the elongate body. 
Canatella teaches a typical fluid male-female connection relies on deformation from an interference fit between a male-side barbs and a female-side tube. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the male-female connection of Wittenberger/Sheets combination so that the male-side connection or the stem comprises barbs which allows for leak-proof fitting ([0011]). 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wittenberger, Sheets and Cantella as applied to claim 11/1 above, and further in view of Weber (hereinafter ‘Weber’, U.S. PGPub. No. 2015/0366608).
In regard to claims 2-4, Wittenberger/Sheets/Cantella combination discloses the invention substantially as claimed in claim 1 and discussed above and further discloses that the thermally conductive material includes a conductive ink such as silver, gold, platinum ([0031]).
However, Wittenberger/Sheets/Cantella combination is silent as to the thermally conductive material including metallic nanoparticles.
Weber teaches providing conductive ink on a catheter shaft ([0054]) wherein the conductive ink comprises platinum, gold or silver nanoparticles ([0055]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the conductive ink of Weber so as to form the thermally conductive material .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Papaloannou et al. (hereinafter ‘Papaloannou’, U.S. Pat. No. 10,034,707), in view of Selkee (U.S. Pat. No. 9,101,734), in view of Anderson et al. (hereinafter ‘Anderson’, U.S. PGPub. No. 2010/0036376), in view of Weber, and further Jimenez (U.S. Pat. No. 7,879,029) and Richardson et al. (hereinafter ‘Richardson’, U.S. Pat. No. 9,119,600).
In regards to independent claim 20, Papaloannou discloses a medical system (col. 13, ln. 40-63), comprising: a medical device (10 in claim 1) comprising: an elongate body (catheter body 12) having: an interior surface and an exterior surface opposite of the interior surface (inner surface and the outer surface of the body 12), the elongate body being transitionable between a first substantially linear configuration and a second configuration (the deflection section 14 as shown in Fig. 1 assumes a curvilinear configuration, col. 7, ln. 2-5); and a detachable element (distal tip electrode section 15 in Fig. 1; other figures including Figs. 4, 5A and 5B shows the section 15 in its detached form prior to assembly) including a body (38), the detachable element having: a first end and a second end opposite the first end (distal tip electrode section 15 in an exemplary embodiment as shown in Figs. 5A-5B comprises a narrower proximal stem portion 38N, the first end, and a distal tip portion 38D, the second end), the first end including a stem configured to engage the elongate body (the portion 38N engaged with the tube 27 as shown in Fig. 4); and a plurality of electrodes (different shaped microelectrodes 40 as shown in Figs. 5A and 5b. col. 9, ln. 24-27), each of the plurality of electrodes being an area of thermally 
However, Papaloannou does not disclose that the stem is a barbed stem.
Selkee teaches a distal tip of a catheter (tip 438 in Fig. 4) similar to Papaloannou. The distal tip comprises a stem (437) having a plurality of serrations/barbs (437a) to improve bonding/welding of the tip (438) with another element of the distal portion of the catheter (col. 7, ln. 55-59). Given that Papaloannou discloses that the stem portion is received by the distal portion for attachment (col. 8, ln. 14-17), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the stem of Papaloannou and incorporate a plurality of serrations/barbs as taught by Selkee, thereby arriving at the claimed invention as doing so improvise bonding/welding of the detachable element with the distal portion.
However, Papaloannou/Selkee combination does not disclose the at least one mapping element integrated and coplanar with an outer surface of the body such that the at least one mapping element does not protrude beyond the outer surface of the body of the detachable elements. 
Anderson teaches embedding an electrode (conductive adhesive 15 acting as an electrode 11 in Fig. 2e, [0106]) in an elongate member instead of providing machined metal components as the electrode similar to the arrangement of Papaloannou ([0005]-[0006]). Anderson explains that embedding conductive adhesive into the elongate member instead of metal coated or metal filled polymers results in reduced degree of flexibility ([0005]). Therefore, it would have been 
However, Papalannou/Selkee/Anderson combination is silent as to the thermally conductive material including metallic nanoparticles comprising of at least one of platinum and platinum-iridium.
Weber teaches providing conductive ink on a catheter shaft ([0054]) wherein the conductive ink comprises platinum, gold or silver nanoparticles ([0055]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the conductive ink of Weber so as to form the thermally conductive material of Papalannou/Selkee/Anderson combination, thereby arriving at the claimed invention. Forming the conductive ink with suitable nanoparticles for printing on a catheter shaft is known in the art and selecting any of the known materials or methods to form the conductive ink involves routine skilled in the art and a predictable result would ensue.
However, Papalannou/Selkee/Anderson/Weber combination does not disclose that the plurality of electrodes are configured to record at least one impedance measurement and a control unit configured to receive the at least one impedance measurement from the plurality of electrodes to assess a formation for a lesion in an area of tissue based on the at least one impedance measurement.
Jimenez teaches a plurality of radial electrodes on a catheter for ablating a target tissue. Jimenez further teaches that each of the plurality of radial electrodes are configured for 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Accordingly, new grounds of rejections are made for the dependent claims. 
With respect to independent claim 20 which is explained in more details in the argument of claim 4 (see Remarks, pg. 8), Applicant argues that Weber’s platinum conductive ink would be unsuitable for Anderson’s invention. However, the examiner respectfully disagrees. Anderson uses silver filled ink, silver ink with palladium ink to form a conductive adhesive polymer which is to be deposited into the elongate body to be used as an electrode ([0107]). Therefore, Anderson is silent as to other conductive inks. Weber teaches that conductive ink is a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        9/15/2021